DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants Amendment filed on January 4, 2021.  Claim 20 has been canceled.  Claims 1-19 have been amended.  Applicants newly add claim 21.  Claims 1-19 are still pending and presented for further examination.  Newly added claim 21 is also presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2020 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Miller (Reg. No. 56,022) on January 11, 2021.

IN THE CLAIMS
Please amend claims 1, 9 and 17 as follows:
1. (Currently Amended) An image display apparatus for displaying a series of images of an interior of subject picked up along time series, comprising:
	1.    (Currently Amended) An apparatus, comprising:
a processor; and
a memory comprising instructions that when executed by the processor cause the processor to:
monitor operation of a plurality of components implemented by a set of networked resources;
detect an issue with a first component in the plurality of components based on monitored operation of the first component;
access a component registry corresponding to the first component, the component registry located in a configuration registry for the plurality of components implemented by the set of networked resources, and the first component registry comprising one or more configurations for the first component and one or more dependency configurations for a second component wherein the second component is dependent to the first component:
analyze the issue with the first component to select a configuration of the one or more configurations for the first component and a dependency configuration of the one or more dependency configurations: 
apply the configuration to resolve the issue with the first component; and 
apply the dependency configuration to prevent issues with the second component.

monitor operation of a plurality of components implemented by a set of networked resources;
detect an issue with a first component in the plurality of components based on monitored operation of the first component;
access a component registry corresponding to the first component, the component registry located in a configuration registry for the plurality of components implemented by the set of networked resources, and the first component registry comprising one or more configurations for the first component and one or more dependency configurations for a second component wherein the second component is dependent to the first component;
analyze the issue with the first component to select a configuration of the one or more configurations for the first component and a dependency configuration of the one or more dependency configurations; 
apply the configuration to resolve the issue with the first component; and 
apply the dependency configuration to prevent issues with the second component.	

17.    (Currently Amended) A computer-implemented method, comprising:
monitoring operation of a plurality of components implemented by a set of networked resources;
detecting an issue with a first component in the plurality of components based on monitored operation of the first component;
accessing a component registry corresponding to the first component, the component registry located in a configuration registry for the plurality of components implemented by the set of networked resources, and the first component registry comprising one or more configurations for the first component and one or more dependency configurations for a second component wherein the second component is dependent to the first component;
analyzing the issue with the first component to select a configuration of the one or more configurations for the first component and a dependency configuration of the one or more dependency configurations; 
applying the configuration to resolve the issue with the first component; and 
applying the dependency configuration to prevent issues with the second component.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in detail analyze the issue with the first component to select a configuration of the one or more configurations for the first component and a dependency configuration of the one or more dependency configurations; apply the configuration to resolve 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj